   Case 2:19-cv-02537-JFW-RAO Document 97 Filed 10/31/19 Page 1 of 10 Page ID #:814



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.     CV 19-2537-JFW(RAOx)                                         Date: October 31, 2019

Title:       Caren Carl Mandoyan, et al. -v- Los Angeles County, et al.

PRESENT:
            HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

             Shannon Reilly                                None Present
             Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                  ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                               None

PROCEEDINGS (IN CHAMBERS):              ORDER GRANTING DEFENDANTS COUNTY OF LOS
                                        ANGELES AND JOHN NAIMO’S MOTION TO DISMISS
                                        THIRD AMENDED COMPLAINT PURSUANT TO
                                        FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6) [filed
                                        9/9/19; Docket No. 74];

                                        ORDER DENYING AS MOOT MOTION OF
                                        DEFENDANTS BOBBY DENHAM AND COUNTY OF
                                        LOS ANGELES (SHERIFF’S DEPARTMENT) TO
                                        DISMISS THIRD AMENDED COMPLAINT PURSUANT
                                        TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)
                                        [filed 9/9/19; Docket No. 75]; and

                                        ORDER DENYING PLAINTIFF’S EX PARTE
                                        APPLICATION FOR AN ORDER (1) ALLOWING THE
                                        FILING OF THE ATTACHED PROPOSED FOURTH
                                        AMENDED COMPLAINT AND (2) DISMISSING THE
                                        PENDING MOTIONS TO DISMISS AS MOOT [filed
                                        10/30/19; Docket No. 94]

      On September 9, 2019, Defendants County of Los Angeles (the “COLA”) and John Naimo
(“Naimo”) filed a Motion to Dismiss Third Amended Complaint Pursuant to Federal Rule of Civil
Procedure 12(b)(6) (“Motion to Dismiss”). On September 9, 2019, Defendants Bobby Denham
(“Denham”) and the County of Los Angles (LASD) (“LASD”) filed a Motion to Dismiss Third
Amended Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Motion to Dismiss”).
On September 16, 2019, Plaintiff Caren Carl Mandoyan (“Plaintiff”) filed a combined Opposition to
both Motions to Dismiss. On September 23, 2019, the COLA and Naimo filed a Reply. On

                                           Page 1 of 10                      Initials of Deputy Clerk sr
     Case 2:19-cv-02537-JFW-RAO Document 97 Filed 10/31/19 Page 2 of 10 Page ID #:815



September 23, 2019, Denham and LASD filed a Reply. Pursuant to Rule 78 of the Federal Rules
of Civil Procedure and Local Rule 7-15, the Court found these matters appropriate for submission
on the papers without oral argument. The matters were, therefore, removed from the Court’s
October 7, 2019 hearing calendar and the parties were given advance notice. After considering
the moving, opposing, and reply papers, and the arguments therein, the Court rules as follows:

I.      Factual and Procedural Background

        A.    Plaintiff’s Support for Jim Hellmold

        In 2013, Jim Hellmold (“Hellmold”) campaigned for the office of Sheriff of LASD against the
incumbent, Jim McDonnell (“McDonnell”). Third Amended Complaint (“TAC”), ¶ 14. In his Third
Amended Complaint, Plaintiff alleges that he openly urged other deputy sheriffs to vote for
Hellmold. Id. Plaintiff also alleges that his supervisors, who were supporting McDonnell, knew that
he was supporting Hellmold and warned him to stay quiet. Id. In November 2014, McDonnell was
elected Sheriff. Id. ¶ 15. According to Plaintiff, a month later, Assistant Sheriff Denham
approached Plaintiff at a Christmas party and stated: “So you were the guy that supported Helmold
[sic] during the campaign,” shook his head, and walked away. Id., ¶ 16.

        B.    Plaintiff’s Termination as a Deputy Sheriff

         In July 2016, Deputy Amber Taylor (“Taylor”), who had been in a romantic relationship with
Plaintiff, filed a complaint against Plaintiff with the LASD, claiming that he physically assaulted,
stalked, and harassed her. Id., ¶¶ 17-18. Although Plaintiff alleges that Taylor’s complaint was
“fictitious” and that he did nothing wrong, the LASD took Taylor’s complaint seriously and directed
the Internal Affairs Bureau (“IAB”) to conduct a formal investigation into Plaintiff’s alleged
misconduct. Id., ¶¶ 17 and 21-24. On August 15, 2016, LASD notified Plaintiff of its intent to
discharge him and he was offered the opportunity to respond to LASD’s notice of discharge at a
Skelly hearing. COLA’s Request for Judicial Notice (“RJN”), Ex. 2, ¶ 7. The Skelly hearing was
held on September 6, 2016, and LASD notified Plaintiff that he would be discharged on September
14, 2016. Id., ¶ 8. On September 24, 2016, Plaintiff was officially terminated. Id., ¶ 13. Plaintiff
alleges that LASD used Taylor’s complaint “as justification for terminating Plaintiff in retaliation for
his political speech” supporting Hellmold in 2013. Id., ¶¶ 13 and 19.

        In 2017, Plaintiff appealed his termination to the Civil Service Commission and requested a
full evidentiary hearing. Id., ¶¶ 24-25; RJN, Exh. 2, ¶ 9. A Hearing Officer for the Civil Service
Commission conducted a five day evidentiary hearing on various dates between July 2017 and
September 2018. TAC, ¶ 10. On January 4, 2018, the Hearing Officer issued proposed findings of
fact and conclusions of law and determined that LASD’s termination of Plaintiff was proper and
justified. Id. Plaintiff filed objections to the Hearing Officer’s recommended decision, and on May
16, 2018, Plaintiff argued his objections before the Civil Service Commission. Id. On May 23,
2018, the Civil Service Commission adopted the hearing officer’s recommendation and issued its
Order sustaining Plaintiff’s termination. Id.

        C.    Plaintiff’s Lawsuits Against COLA

        On August 13, 2018, Plaintiff filed a petition for a writ of mandamus against COLA in Los

                                             Page 2 of 10                         Initials of Deputy Clerk sr
  Case 2:19-cv-02537-JFW-RAO Document 97 Filed 10/31/19 Page 3 of 10 Page ID #:816



Angeles Superior Court, in an action entitled Mandoyan v. Los Angeles County Civil Service
Commission, Case No. BS174714, challenging the Civil Service Commission’s decision (the “Civil
Service Writ Litigation”). Id., ¶ 26. In the Civil Service Writ Litigation, Plaintiff asked the court to
vacate the Civil Service Commission’s Order sustaining his termination, restore his employment,
and award him back pay with interest. RJN, Ex. 2 at Prayer for Relief. In addition, on August 27,
2018, Plaintiff filed a complaint for damages against COLA in Los Angeles Superior Court, in an
action entitled Mandoyan v. County of Los Angeles, Case No. BC719337, alleging various claims
arising from his hearing before the Civil Service Commission (the “Civil Service Damages
Litigation”). Id., Exh. 3. Plaintiff voluntarily dismissed these lawsuits on December 31, 2018. Id.,
Exhs. 4 and 5.

       D.     Plaintiff’s Alleged Reinstatement as a Deputy Sheriff

        During the pendency of the Civil Service Writ Litigation and Civil Service Damages
Litigation, Plaintiff volunteered to assist Alex Villanueva (“Villanueva”) in his campaign for Sheriff
against incumbent McDonnell. TAC, ¶ 27. Plaintiff spoke on Villanueva’s behalf and criticized
McDonnell’s competency to run LASD. Id. On November 6, 2018, Villanueva was elected as
Sheriff. Id., ¶ 29. Shortly thereafter, Villanueva unilaterally created a “Truth and Reconciliation
Panel” (the “Panel”) to review all LASD disciplinary cases from 2012 through 2016. Id., ¶ 30.
Plaintiff was the first terminated officer to have his case reviewed by the Panel. Id. The Panel
found that the punishment imposed on Plaintiff had been excessive and recommended that Plaintiff
be restored to the position of Deputy Sheriff. Id., ¶ 31.

        As a result of the findings of the Truth and Reconciliation Panel, on December 28, 2019,
Plaintiff and LASD entered into a settlement agreement (the “Settlement Agreement”). In the
Settlement Agreement, LASD agreed to rescind Plaintiff’s September 14, 2016 discharge and to
change Plaintiff’s Performance Recording and Monitoring System from “Founded” to “Unresolved”
or “Unfounded” for the various allegations alleged against Plaintiff in the IAB investigation. RJN,
Exh. 7. In exchange, Plaintiff agreed to waive any future administrative or judicial remedies with
respect to the IAB investigation and to dismiss the Civil Service Writ Litigation and Civil Service
Damages Litigation against COLA. Id. LASD and Plaintiff also agreed that Plaintiff would serve a
twelve day suspension (from September 14, 2016 through September 29, 2016) and would be
restored to the position of Deputy Sheriff Generalist and given full back pay and benefits from
September 30, 2016 to the date the Settlement Agreement was executed.1 Id. Pursuant to the
terms of the Settlement Agreement, Plaintiff was rehired on December 28, 2018. Id.

        On January 30, 2019, the Los Angeles County Board of Supervisors (the “Board”) sent a
letter, signed by all five Supervisors, to Villanueva, advising Villanueva that Plaintiff’s discharge
“was based on documented evidence and the grounds for termination had been upheld by the Civil


       1
         On January 17, 2019, LASD and Plaintiff executed an amendment to the Settlement
Agreement which provided that Plaintiff’s twelve day suspension would be effective from
September 14, 2016 through September 26, 2016 and that Plaintiff would be reimbursed for back
pay and benefits from September 26, 2016 through December 27, 2018, the day before Plaintiff
was rehired as a Deputy Sheriff Generalist. Id., at 7.


                                              Page 3 of 10                         Initials of Deputy Clerk sr
  Case 2:19-cv-02537-JFW-RAO Document 97 Filed 10/31/19 Page 4 of 10 Page ID #:817



Service Commission,” and that the Supervisors had “grave concerns over how this particular
matter has been handled and the message it sends to law enforcement personnel, as well as
victims of domestic violence and the public at large.” RJN, Exh. 6.

        On February 5, 2019, the Department of Auditor-Controller received a request from LASD to
pay Plaintiff back pay for the period from September 26, 2016 through December 27, 2018
pursuant to the terms of the Settlement Agreement. The Department of Auditor-Controller notified
the Office of County Counsel that LASD had made such a request because the Settlement
Agreement did not contain a signature by County Counsel or an attorney operating under County
Counsel supervision, which is required in the ordinary course of business. As a result of this
notification, the Office of County Counsel discovered that LASD had entered into the Settlement
Agreement with Plaintiff.

        After becoming aware of Plaintiff’s “reinstatement” and the Settlement Agreement, COLA
concluded that Villanueva’s “reinstatement” of Plaintiff and the Settlement Agreement were void.
Based on COLA’s conclusion that Plaintiff’s reinstatement and the Settlement Agreement were
void, the Auditor-Controller for COLA stopped paying Plaintiff his wages and benefits. Id. Plaintiff
alleges that these actions by the Board and the Auditor-Controller and various employees of COLA
were in retaliation for Plaintiff’s political speech supporting Villanueva and criticizing McDonnell
during the campaign.

       E.     Ongoing Litigation

        On March 3, 2019, COLA filed a Petition for Writ of Mandate and Complaint for Declaratory
and Injunctive Relief against Villanueva, Plaintiff, and LASD in Los Angeles Superior Court, entitled
County of Los Angeles v. Villanueva, Case No. 19STCP00630, challenging Villanueva’s
“reinstatement” of Plaintiff’s employment as an LASD Deputy Sheriff. RJN, Exh. 8. On August 19,
2019, the court granted COLA’s request for a preliminary injunction, finding it “undisputed” that
Plaintiff was rehired “in violation of applicable Civil Rules.” RJN, Exh. 13. The court ordered
Plaintiff to cease holding himself out as a Deputy Sheriff and to relinquish all County property in his
possession, including his uniform, badge and weapon. In addition, the Court found that Plaintiff’s
unauthorized reinstatement was “harmful to the Sheriff’s Department as an institution and a danger
to the public.” Id. After COLA filed the Reinstatement Action, Plaintiff filed this action on April 3,
2019. On approximately June 27, 2019, Plaintiff filed a Verified Petition for Writ of Mandate
against COLA in Los Angeles Superior Court, entitled Mandoyan v. Los Angles County, Case No.
19STCP02773, seeking to compel the Auditor-Controller to pay Plaintiff’s salary and benefits (the
“Wage Action”), which is still pending. Id., Exh. 9.

       F.     Procedural History

        After filing his Complaint on April 3, 2019, Plaintiff filed his First Amended Complaint on May
22, 2019. On July 26, 2019, Plaintiff filed a Second Amended Complaint. On August 26, 2019,
Plaintiff filed a Third Amended Complaint naming COLA, LASD, Denham (Assistant Sheriff), Naimo
(head of the Auditor-Controller’s Office), and Supervisors Kuehl, Solis, Hahn, and Barger, alleging
claims for: (1) violation of First Amendment speech rights pursuant to 42 U.S.C. §§ 1983, 1988; (2)
violation of First Amendment political affiliation rights pursuant to 42 U.S.C. §§ 1983, 1988; and (3)



                                             Page 4 of 10                        Initials of Deputy Clerk sr
      Case 2:19-cv-02537-JFW-RAO Document 97 Filed 10/31/19 Page 5 of 10 Page ID #:818



violation of First Amendment political association rights pursuant to 42 U.S.C. §§ 1983, 1988.2

       On October 2, 2019, Plaintiff filed a Notice of Voluntary Dismissal, dismissing without
prejudice LASD, Kuehl, Solis, Hahn, Barger, Naimo, and Denham. Therefore, the only remaining
defendant in this action is COLA.

II.      Legal Standard

        A motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
legal sufficiency of the claims asserted in the complaint. “A Rule 12(b)(6) dismissal is proper only
where there is either a ‘lack of a cognizable legal theory’ or ‘the absence of sufficient facts alleged
under a cognizable legal theory.’” Summit Technology, Inc. v. High-Line Medical Instruments Co.,
Inc., 922 F. Supp. 299, 304 (C.D. Cal. 1996) (quoting Balistreri v. Pacifica Police Dept., 901 F.2d
696, 699 (9th Cir. 1988)). However, “[w]hile a complaint attacked by a Rule 12(b)(6) motion to
dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of
his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations and alterations omitted). “[F]actual allegations must be enough to raise a
right to relief above the speculative level.” Id.

        In deciding a motion to dismiss, a court must accept as true the allegations of the complaint
and must construe those allegations in the light most favorable to the nonmoving party. See, e.g.,
Wyler Summit Partnership v. Turner Broadcasting System, Inc., 135 F.3d 658, 661 (9th Cir. 1998).
“However, a court need not accept as true unreasonable inferences, unwarranted deductions of
fact, or conclusory legal allegations cast in the form of factual allegations.” Summit Technology,
922 F. Supp. at 304 (citing Western Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981) cert.
denied, 454 U.S. 1031 (1981)).

       “Generally, a district court may not consider any material beyond the pleadings in ruling on a
Rule 12(b)(6) motion.” Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555 n. 19
(9th Cir. 1990) (citations omitted). However, a court may consider material which is properly
submitted as part of the complaint and matters which may be judicially noticed pursuant to Federal
Rule of Evidence 201 without converting the motion to dismiss into a motion for summary
judgment. See, e.g., id.; Branch v. Tunnel, 14 F.3d 449, 454 (9th Cir. 1994).

       Where a motion to dismiss is granted, a district court must decide whether to grant leave to
amend. Generally, the Ninth Circuit has a liberal policy favoring amendments and, thus, leave to
amend should be freely granted. See, e.g., DeSoto v. Yellow Freight System, Inc., 957 F.2d 655,
658 (9th Cir. 1992). However, a Court does not need to grant leave to amend in cases where the


         2
          The Court has reviewed Plaintiff’s Ex Parte Application for an Order (1) Allowing the Filing
of the Attached Proposed Fourth Amended Complaint and (2) Dismissing the Pending Motions to
Dismiss as Moot (“Application”), filed October 30, 2019 (Docket No. 94), and COLA’s Opposition,
filed October 30, 2019 (Docket No. 96). The Court concludes that the proposed amendment is
futile and that Plaintiff has failed to demonstrate good cause to file a Fourth Amended Complaint.
Accordingly, for the reasons stated in Defendant’s Opposition, the Application is DENIED.

                                             Page 5 of 10                         Initials of Deputy Clerk sr
       Case 2:19-cv-02537-JFW-RAO Document 97 Filed 10/31/19 Page 6 of 10 Page ID #:819



Court determines that permitting a plaintiff to amend would be an exercise in futility. See, e.g.,
Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to
amend is not an abuse of discretion where the pleadings before the court demonstrate that further
amendment would be futile.”).

III.      Discussion

        In his Third Amended Complaint, Plaintiff alleges three claims for retaliation under Section
1983 based on two events: (1) Plaintiff’s political support for Hellmold when he ran for Sheriff
during 2013 and his subsequent 2016 termination allegedly due to his support of Hellmold; and (2)
Plaintiff’s political support of Villanueva when he ran for Sheriff during 2018 and the actions taken
by COLA in response to his purported “reinstatement” by Villanueva.3 In its Motion, COLA argues
that all three of Plaintiff’s claims fail as a matter of law.

          A.     Plaintiff’s Claims Related to His Termination Due to His Political Support of
                 Hellmold Fail.

                 1.     Plaintiff’s Claims Are Barred by Res Judicata.

        In this case, Plaintiff seeks to re-litigate his claims related to the propriety of his termination
in 2016. However, the doctrine of res judicata precludes Plaintiff from relitigating claims that were
fully and finally resolved on the merits in a prior action. In Commissioner v. Sunnen, 333 U.S. 591
(1948), the Supreme Court stated the “general rule of res judicata”:

          The rule provides that when a court of competent jurisdiction has entered a final
          judgment on the merits of a cause of action, the parties to the suit and the privies are
          thereafter bound “not only as to every matter which was offered and received to
          sustain or defeat the claim or demand, but as to any other admissible matter which
          might have been offered for that purpose.” [citation omitted]. The judgment puts an
          end to the cause of action which cannot again be brought into litigation between the
          parties upon any ground whatever, absent fraud or some other factor invalidating
          judgment.

        The doctrine of res judicata applies when there exists between two separate cases: (1) an
identity of claims; (2) an identity or privity between parties in both cases; and (3) a final judgment
on the merits in the first case. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.2002).

       With respect to the first element, the doctrine of res judicata bars the claims actually raised
as well as any claims “upon any ground whatever” that might have been offered. In applying this
principle, the Ninth Circuit has concluded that res judicata bars a party from relitigating any claims
arising out of the “same transactional nucleus of facts” as litigated in a prior matter. Int’l Union v.
Karr, 994 F. 2d 1426, 1430 (9th Cir. 1993). Therefore, switching legal theories does not create a


          3
           Plaintiff has failed to allege separate claims related to each of these two events. Instead,
each of the three claims alleged by Plaintiff – retaliation based on speech, retaliation based on
political affiliation, and retaliation based on political association – is based on both events.

                                                Page 6 of 10                         Initials of Deputy Clerk sr
  Case 2:19-cv-02537-JFW-RAO Document 97 Filed 10/31/19 Page 7 of 10 Page ID #:820



new cause of action sufficient to avoid the bar of res judicata. Boateng v. Interamerican Univ., Inc.,
210 F.3d 56, 62, cert. denied, 531 U.S. 904 (1st Cir. 2000). As long as the prior court had
jurisdiction to hear both federal and state law claims, all theories of liability are precluded. First
Pacific Bancorp, Inc. v. Helfer, 224 F.3d 1117, 1128 (9th Cir. 2000).

        In this case, with respect to the first element, it is undisputed that Plaintiff is attempting to re-
litigate the same issues in this action that were decided adverse to him in the Civil Service
Commission hearing that resulted in his termination. See Swartzendruber v. City of San Diego, 3
Cal. App. 4th 896, 908 (1992) (holding that plaintiff's claim for federal civil rights violation restated
cause of action for wrongful termination in constitutional terms, and thus involved same primary
right to continued employment). With respect to the second element, it is undisputed that Plaintiff
and COLA are the same parties in both proceedings. With respect to the third element, the Civil
Service Commission issued a judgment, which is final in light of Plaintiff’s dismissal of the Civil
Service Writ Litigation. See Jamieson v. City Council of City of Carpenteria, 204 Cal. App.4th 755,
760 (2012) (recognizing that unchallenged administrative decisions have binding, preclusive
effect). Therefore, the Court concludes that all of Plaintiff’s claims related to his termination are
barred by the doctrine of res judicata.4 Baker v. White, 2013 WL 950730, at *5 (S.D. Cal. Mar. 12,
2013) (holding that Civil Service Commission proceedings barred the plaintiff’s Section 1983 claim
under California res judicata law); County of Santa Cruz, 39 F.3d at 1034 (dismissing § 1983 claim
as barred by Civil Service Commission proceedings where plaintiff merely “restates his wrongful


       4
           Plaintiff does not challenge the merits of COLA’s argument that his claims based on his
political support for Hellmold in 2013 and his subsequent termination in 2016 are barred by the
doctrine of res judicata or the statute of limitations. Instead, Plaintiff argues that COLA is equitably
estopped from claiming res judicata applies in this case because Plaintiff entered into the
Settlement Agreement with LASD. However, COLA argues and the Court agrees that the
Settlement Agreement was void because LASD had no authority to settle litigation or enter into the
Settlement Agreement on behalf of COLA. See Los Angeles County Charter, Article VI, Section
21; see also Burchett v. City of Newport Beach, 33 Cal. App. 4th 1472, 1479 (1995) (“No
government, whether state or local, is bound to any extent by an officer’s acts in excess of his [or
her] authority”) (alterations in the original) (citation omitted). As a matter of law, Plaintiff is
presumed to know the powers and limitations of County employees, such as Villanueva. Id. (“One
who deals with the public officer stands presumptively charged with a full knowledge of that
officer’s powers, and is bound at his [or her] peril to ascertain the extent of his [or her] powers to
bind the government for which he [or she] is an officer”) (alterations in the original) (citation
omitted). Therefore, the Court concludes that equitable estoppel does not apply in this case. See
1041 20th Street, LLC v. Santa Monica Rent Control Board, 38 Cal. App. 5th 27 (2019) (holding that
“principles of estoppel may not be invoked to directly contravene statutory limitations”). Similarly,
the Court concludes that Plaintiff’s extrinsic fraud argument – that LASD personal falsified
incriminating evidence and suppressed exculpatory evidence at Plaintiff’s Civil Service
Commission hearing – is unpersuasive because the suppression of evidence is classified as
intrinsic fraud and is not grounds for invalidating a judgment. Morales v. City of Los Angeles, 66
Fed. App’x 128, 129 (9th Cir. 2003) (“Concomitantly, the suppression of evidence is classified as
intrinsic fraud and therefore is not a ground for invalidating the judgment”). In addition, Plaintiff has
failed to cite any authority demonstrating that extrinsic fraud operates as an exception to the
doctrine of res judicata.

                                               Page 7 of 10                           Initials of Deputy Clerk sr
  Case 2:19-cv-02537-JFW-RAO Document 97 Filed 10/31/19 Page 8 of 10 Page ID #:821



termination contentions in constitutional terms”).

      Accordingly, all of Plaintiff’s claims related to his termination must be dismissed, and
because amendment would be futile, they are dismissed without leave to amend.

              2.     Plaintiff’s Claims Are Barred by the Statute of Limitations.

        Section 1983 does not contain its own statute of limitations. Without a federal limitations
period, the federal courts apply the forum state’s statute of limitations for personal injury actions.
Butler v. Nat’l Cmty. Renaissance of Cal., 766 F.3d 1191, 1198 (9th Cir. 2014). California’s statute
of limitations for personal injury claims is two years. Cal. Civ. Proc. Code § 335.1.

         In this case, the Court concludes that Plaintiff’s allegations concerning his termination on
September 24, 2016 are time-barred. Plaintiff’s claim regarding his termination is based on his
political support for Hellmold during his 2013 campaign for Sheriff. Specifically, Plaintiff alleges
that sometime in 2013, he was “warned to stay quiet” about his support for Hellmold and,
subsequently, at a Christmas party in December 2014, Denham allegedly said “[s]o you were the
guy that supported Helmold [sic] during the campaign” and walked away shaking his head. Thus,
Plaintiff’s Section 1983 claim accrued, at the latest, on September 24, 2016 when he was
terminated. See Chardon v. Fernandez, 454 U.S. 6, 8 (1981). However, Plaintiff did not file his
initial complaint in this matter until April 3, 2019, over two and a half years after his claim accrued.
Therefore, all of Plaintiff’s claims related to his termination are barred by the statute of limitations.

      Accordingly, all of Plaintiff’s claims related to his termination must be dismissed, and
because amendment would be futile, they are dismissed without leave to amend.

       B.     Plaintiff’s Claims Related to His Political Support of Villanueva Fail Because He
              Lacks Standing.

        Where a plaintiff is “not entitled to his job at all,” the plaintiff has “no standing to complain
that his discharge was violative of the First Amendment.” Ledford v. Delancey, 612 F.2d 883, 885
(4th Cir. 1980). In Ledford, a social worker publicly announced his concerns that many of his
clients lived in substandard housing. Id. Shortly thereafter, his supervisor demanded his
resignation, citing inadequate job performance. Id. Ledford filed a lawsuit and alleged that his
performance was adequate and that he was discharged because of his speech activities in
violation of the First Amendment. Id. After Ledford filed his Complaint, the defendants discovered
that Ledford lacked a college degree, a prerequisite for his job. Id. The Fourth Circuit upheld the
dismissal of his Section 1983 claim, because where a plaintiff “lacks a legal qualification for a job,
he will not be heard to complain that his termination was related to protected activities.” Id. at 886.
Furthermore, Ledford “cannot have incurred any damages from deprivation of a job to which he
was not entitled.” Id.

        In this case, after Plaintiff entered into a Settlement Agreement that provided for his
reinstatement to the position of Deputy Sheriff, COLA declared that the Settlement Agreement and
Plaintiff’s reinstatement were void and the Board directed the Auditor-Controller to stop paying
Plaintiff all wages and benefits. As discussed above, the Settlement Agreement and any attempt
to reinstate Plaintiff was void because Villanueva had no authority to settle litigation on behalf of

                                              Page 8 of 10                          Initials of Deputy Clerk sr
  Case 2:19-cv-02537-JFW-RAO Document 97 Filed 10/31/19 Page 9 of 10 Page ID #:822



COLA.5 Specifically. Article XI, section 4(e) of the California Constitution empowers charter
counties, such as COLA, to regulate the powers and duties of the county’s officers. Pursuant to
this constitutional authority, Article VI, section 21 of the Los Angeles County Charter provides:

       The County Counsel shall represent and advise the Board of Supervisors and all
       County, township and school district officers, in all matters and questions of law
       pertaining to their duties, and shall have exclusive charge and control of all civil
       actions and proceedings in which the County or any officer thereof, is concerned or is a party.

        Thus, the Charter vests the County Counsel’s Office and the Board with exclusive authority
over civil actions and proceedings involving or concerning COLA or its officers. In contrast, no
statute, regulation, provision, or ordinance grants the Sheriff authority to control litigation or enter
into settlement agreements on behalf of COLA. See G.L. Mezzetta, Inc. v. City of American
Canyon, 78 Cal. App. 4th 1087, 1093-94 (2000) (“[B]ecause the statutes in question specifically set
forth the ways in which the City may enter into contracts, any other methods of contract formation
– even though not explicitly prohibited by the statutes – are invalid”). Similarly, as Sheriff,
Villanueva had no authority to reinstate Plaintiff. In Los Angeles County, Civil Service Rule
17.01.A sets forth the requirements for reinstatement after separation from County service:

       After approval by the director of personnel, any person who has been separated from
       county service without fault or delinquency may be reinstated by the appointing
       power within two years from the date of such separation.

        Therefore, a former employee can only be reinstated after separation from COLA in limited
circumstances: (1) if the reinstatement has the approval of the Director of Personnel; (2) the
reinstatement is within two years of separation; and (3) the underlying separation from COLA was
“without fault or delinquency.” Plaintiff’s reinstatement obviously failed to meet any of the
requirements for reinstatement and, thus, was void. Redding v. City of Los Angeles, 81 Cal. App.
2d 888, 896 (1947); see also Varela v. Bd. of Police Comm’rs, 107 Cal. App. 2d 816, 819 (1951)
(holding that reinstatement of a police officer by the Police Commission was “ineffectual” because
the city charter “does not invest the Police Commission with the power to reinstate members of the
department who have been laid off, suspended or discharged”); Hoertkorn v. Sullivan, 67 Cal. App.
2d 151, 154 (1944) (holding that the San Francisco Police Commission could not reinstate former
police officers because the city charter did not expressly empower it to reinstate discharged
officers). In the Third Amended Complaint, the only allegation of retaliatory conduct by COLA
relates to Plaintiff’s political support of Villanueva which occurred after his termination was upheld
by the Civil Service Commission. At that time, Plaintiff had no legal right to employment with
LASD. Therefore, as in Ledford, because Plaintiff had no right to employment with LASD, he has
no standing to complain about conduct that allegedly occurred after his termination was upheld.
See Ledford, 612 F.2d at 886. Accordingly, all of Plaintiff’s claims related to retaliation for his
political support for Villanueva must be dismissed, and because amendment would be futile, they
are dismissed without leave to amend.



       5
         Indeed, the court in the Reinstatement Action granted COLA’s request for a preliminary
injunction, finding it “undisputed” that Plaintiff was rehired “in violation of applicable Civil Rules.”

                                               Page 9 of 10                          Initials of Deputy Clerk sr
  Case 2:19-cv-02537-JFW-RAO Document 97 Filed 10/31/19 Page 10 of 10 Page ID #:823



IV.   Conclusion

     For all the foregoing reasons, COLA’s Motion is GRANTED.6 Plaintiff’s Third Amended
Complaint is DISMISSED without leave to amend and this action is DISMISSED with prejudice.
Denham’s and LASD’s Motion to Dismiss is DENIED as moot. COLA shall file a proposed
Judgment consistent with this Order by November 4, 2019.

      IT IS SO ORDERED.




      6
         Plaintiff did not allege a Monell claim in his Third Amended Complaint. However, to the
extent Plaintiff attempted to do so, there is no basis for Monell liability against COLA because his
First Amendment claims fail. See, e.g., Palmerin v. City of Riverside, 794 F.2d 1409, 1414-15 (9th
Cir. 1986).

                                           Page 10 of 10                       Initials of Deputy Clerk sr
